Exhibit 10.3
EXECUTION VERSION
Second Amended and Restated Forbearance Agreement No. 2
          SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT NO. 2, dated as of
March 25th, 2011 (this “Agreement”) among DHS HOLDING COMPANY, a Delaware
corporation (“Holdings”), DHS DRILLING COMPANY, a Colorado corporation (the
“Borrower”), the other Loan Parties party hereto, and LEHMAN COMMERCIAL PAPER
INC., as administrative agent (in such capacity, the “Administrative Agent”) and
as the Lender (in such capacity, the “Lender”) under that certain Credit
Agreement (as defined below).
WITNESSETH:
          WHEREAS, the Borrower, Holdings, the Lender and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement, dated
as of August 15, 2008, as amended by that certain Amendment No. 1, dated as of
September 19, 2008, and further amended by that certain Waiver and Amendment
No. 2, dated as of April 1, 2010 (as further amended, modified or supplemented
from time to time in accordance with its terms, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement);
          WHEREAS, the Borrower, Holdings, the Lender and the Administrative
Agent are parties to that certain Amended and Restated Forbearance Agreement
No. 2, dated as of March 15, 2011 (the “Existing Forbearance Agreement”),
pursuant to which the Lender and the Administrative Agent agreed to forbear from
exercising certain rights under the Credit Agreement and the other Loan
Documents in connection with the Forbearance Default (as defined herein);
          WHEREAS, the Borrower has failed in its performance of certain
provisions of the Credit Agreement as further described herein, such failure
constituting a default under the Credit Agreement;
          WHEREAS, the Borrower and Holdings have requested that the Lender and
the Administrative Agent amend and restate the Existing Forbearance Agreement,
and the Lender and the Administrative Agent have agreed to do so, to, inter
alia, extend the Forbearance Period (as defined herein) and provide for the
Waiver (as defined herein), on the terms and conditions specified; and
          WHEREAS, the Borrower and Holdings have requested that the Lender and
the Administrative Agent forbear, and the Lender and the Administrative Agent
have agreed, subject to the terms and conditions of this Agreement, to forbear,
from exercising certain rights under the Credit Agreement and the other Loan
Documents during the Forbearance Period (as defined below).
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter contained, the parties hereto agree as follows:
          1. Forbearance.
          (a) Acknowledgement. As of the date hereof, each of the Loan Parties
party hereto acknowledge that the failure and anticipated failure, as the case
may be, by the Borrower to (a) on January 3, 2011 and on April 1, 2011, service
the amortization payment due and payable pursuant to Section 2.4(a)(i) of the
Credit Agreement (together, the “Payment Default”), (b) on January 3, 2011 and
on April 1, 2011, service the interest payment due and payable pursuant to

 



--------------------------------------------------------------------------------



 



Section 2.8(b) of the Credit Agreement (together, the “Interest Default”) and
(c) for the fiscal quarter ending on December 31, 2010, comply with the covenant
under Section 6.1(a) of the Credit Agreement with respect to maintenance of
Minimum Consolidated EBITDA (the “Maintenance Default,” together with the
Payment Default and Interest Default, the “Forbearance Default”) constitutes a
default under the Credit Agreement.
          (b) Forbearance Period. (i) During the period from the Effective Date
(as defined below) until April 12, 2011 (the “Forbearance Period”), each of the
Administrative Agent and the Lender hereby agrees to forbear (the “Forbearance”)
from exercising its rights and remedies under the Credit Agreement and the other
Loan Documents arising as a result of the Forbearance Default; provided,
however, that upon the occurrence of any Event of Default other than the
Forbearance Default, including the Events of Defaults set forth in Section 1(d)
hereof, the Forbearance Period shall automatically and immediately terminate,
and the Administrative Agent and the Lender shall be entitled to exercise any
and all of their rights and remedies under the Credit Agreement, the other Loan
Documents and applicable law, without further notice other than as required
therein. Upon termination of the Forbearance Period, (A) the forbearance shall
automatically terminate and be of no further force or effect without any further
action by the Lender, (B) the Forbearance Default is, without further action,
reinstated and shall have the same force and effect as if the Forbearance had
not been agreed to by the parties hereto and (C) subject to the terms of the
Credit Agreement, the Loan Documents and applicable law, the Lender may
thereafter, without limitation, sue, ask for or demand from the Loan Parties
payment of the Obligations due and payable to such Lender, in whole or in part,
and otherwise enforce any of its rights and remedies (including rights of
acceleration and foreclosure) provided for under the Credit Agreement, the Loan
Documents or applicable law against any party. Each of the Loan Parties party
hereto agrees that, subject to the agreement of the Lender to forbear from
exercising certain of their rights and remedies as and to the extent expressly
set forth in this Agreement, all rights and remedies of the Lender under the
Credit Agreement, the Loan Documents or applicable law with respect to such Loan
Party shall continue to be available to the Lender from and after the Effective
Date.
               (ii) It is understood and agreed that interest shall accrue from
the Effective Date through the remainder of the Forbearance Period on the
outstanding Obligations at the applicable default rates pursuant to the Credit
Agreement.
          (c) Waiver. Each of the Lender and the Administrative Agent hereby
agree to waive compliance by Holdings and the Borrower of their respective
obligations under the Credit Agreement to make payments of principal and
interest and to waive compliance with the terms of Section 5.1(a) of the Credit
Agreement, solely as such section requires Holdings and the Borrower to deliver
financial statements to each Agent and Lender on March 31, 2011 (the “Waiver”);
provided, that this Waiver shall terminate and be of no further force and effect
if such financial statements are not delivered by Holdings and the Borrower on
or prior to April 15, 2011, in accordance with the terms of the Credit
Agreement.
          (d) Additional Events of Default. The following events shall
constitute Events of Default under the terms of the Credit Agreement and the
other Loan Documents.
               (i) any of the Borrower, Holdings or the other Loan Parties shall
pledge, encumber, charge, assign or grant a security interest in, or encumbrance
of any kind on, any Collateral; or

2



--------------------------------------------------------------------------------



 



               (ii) any of the Borrower, Holdings or the other Loan Parties
shall enter into any arrangement to provide priority or preference with respect
thereto, in connection with securing or obtaining debtor-in-possession
financing; or
               (iii) any of the Loan Parties shall (x) pay any management fees
to either of Delta Petroleum Corporation (“Parent”) or Chesapeake Energy
Corporation (“Chesapeake”) or (y) make any other payments, distributions or
dividends in respect of stock held by either of Parent or Chesapeake in any Loan
Party; or
               (iv) Holdings, the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant or agreement set forth in this Agreements;
or
               (v) any representation or warranty made or deemed made by any
Loan Party herein or any representation or warranty made or deemed made
hereafter by any Loan Party in any Loan Document or which is made in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect or misleading in any material respect on or as of the date made or
deemed made.
          2. Forbearance Requirements.
As consideration for the Forbearance, during the Forbearance Period:
          (a) Holdings and Borrower shall permit any third party financial
consultant or advisor acting on behalf of the Lender or Administrative Agent to
inspect the property of Holdings and its Subsidiaries and to conduct such other
activity as contemplated in Section 5.7(b) of the Credit Agreement.
          (b) The Borrower shall facilitate such meetings between the
Administrative Agent and Macquarie Capital (USA) Inc., as the Borrower’s
financial advisor, as the Administrative Agent may request from time to time.
          (c) The Loan Parties shall provide the Lender with such other
certificates, documents and agreements as the Lender may reasonably request.
          3. Representations and Warranties. Each of the Loan Parties party
hereto represents and warrants as follows (which representations and warranties
shall survive the execution and delivery of this Agreement):
          (a) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
          (b) This Agreement constitutes the legal, valid and binding obligation
of each Loan Party, enforceable against them in accordance with their respective
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and similar laws affecting the enforcement of creditors’ rights generally and to
general equity principles.
          (c) No consent or approval of any person, firm, corporation or entity,
and no consent, license, approval or authorization of any governmental authority
is or will be required in connection with the execution, delivery, performance,
validity or enforcement of this Agreement, other than any such consent,
approval, license or authorization which has been obtained and

3



--------------------------------------------------------------------------------



 



remains in full force and effect or where the failure to obtain such consent,
approval, license or authorization would not result in a Material Adverse
Effect.
          (d) After giving effect to this Agreement, each of the Borrower,
Holdings and the other Loan Parties is in compliance with all of the various
covenants and agreements set forth in the Credit Agreement and each of the other
Loan Documents, other than the Forbearance Default.
          (e) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, no event has occurred and is continuing which
constitutes a Default or an Event of Default, other than the Forbearance
Default.
          (f) After giving effect to this Agreement and the agreements to be
delivered in connection herewith, all representations and warranties contained
in the Credit Agreement and each of the other Loan Documents are true and
correct in all material respects as of the date hereof, except to the extent
that any representation or warranty relates to a specified date, in which case
such are true and correct in all material respects as of the specific date to
which such representations and warranties relate, and except to the extent of
any inconsistency in such representations and warranties relate, and except to
the extent of any inconsistency in such representations or warranties arising
directly out of the Forbearance Default.
          (g) Each report delivered and any information provided pursuant to or
in connection with this Agreement has and will be prepared on a reasonable basis
and in good faith, and has/will be based on assumptions believed by the
applicable Loan Party to be reasonable at the time made and upon the best
information available to such Loan Party, and such Loan Party is not aware of
any facts or information that would lead the applicable party to believe that
any such information or report is incorrect or misleading in any material
respect.
          4. Fees and Expenses. The Borrower and Holdings agree to pay on demand
all fees, costs and expenses, including reasonable attorneys’ and consultants’
fees, of the Administrative Agent and the Lender incurred in connection with
this Agreement.
          5. Effective Date. This Agreement shall not become effective unless
and until (the latest date upon which such occurs, the “Effective Date”):
          (a) this Agreement shall have been duly executed and delivered by the
Loan Parties party hereto, the Lender and the Administrative Agent; and
          (b) the Borrower shall have paid all documented fees and expenses due
and payable in connection with professional services rendered through the date
hereof by each of Ray Peterson, Spears & Associates, Inc., and Storm Consulting,
LLC.
          6. Reference and Continued Effectiveness of the Loan Documents.
          (a) The term “Agreement”, “hereof”, “herein” and similar terms as used
in the Credit Agreement, and references in the other Loan Documents to the
Credit Agreement, shall mean and refer to, from and after the Effective Date,
the Credit Agreement as affected by this Agreement.
          (b) The Loan Parties hereby agree that all of the covenants and
agreements contained in the Credit Agreement and the Loan Documents are hereby
ratified and confirmed in

4



--------------------------------------------------------------------------------



 



all respects and confirm the Collateral will remain subject to the security
interest of the Administrative Agent for the benefit of the Secured Parties
pursuant to the Loan Documents.
          (c) The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a forbearance or waiver of
any right, power or remedy of the Administrative Agent or the Lender under any
of the Loan Documents, nor constitute a forbearance or waiver of any other
provision in any of the Loan Documents, except as expressly provided herein.
          (d) This Agreement constitutes a Loan Document.
          7. Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, and all of which, taken together, shall
constitute a single instrument. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.
          8. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
the conflict of laws provisions thereof.
          9. Limitation. Each party hereto hereby agrees that this Agreement
does not impose on Lehman Commercial Paper Inc. affirmative obligations or
indemnities not existing, as of the date of its petition commencing its
proceeding under chapter 11 of the United States Code, and that could give rise
to administrative expense claims.
          10. Indemnity. The Borrower, Holdings and the other Loan Parties
further agree, jointly and severally, to defend, protect, indemnify and hold
harmless the Administrative Agent and the Lender, each of their respective
Affiliates and their respective officers, directors, employees, attorneys and
agents (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated as a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any other Loan Document (collectively the
“Indemnified Matters”); provided, however, that neither the Borrower, Holdings
or any Loan Party shall have an obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused or resulting from (a) a dispute among the
Lender or a dispute between the Lender and the Administrative Agent or (b) the
willful misconduct or gross negligence of such Indemnitee. If the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be on
enforceable because it violates any law or public policy, the Borrower, Holdings
and the other Loan Parties shall contribute the maximum portion which it is
permitted to pay and satisfy under the applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by Indemnities. This Section 10
shall survive the payment of the Obligations and the termination of this
Agreement or any other Loan Document.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
duly executed by their respective officers as of the date first written above.

            DHS DRILLING COMPANY, as the Borrower
      By:   /s/ Kevin K. Nanke         Name:   Kevin K. Nanke        Title:  
Chief Financial Officer        DHS HOLDING COMPANY, as Holdings
      By:   /s/ Kevin K. Nanke         Name:   Kevin K. Nanke        Title:  
Chief Financial Officer        CHAPMAN TRUCKING COMPANY, INC., as Guarantor
      By:   /s/ W. E SAUER JR         Name:   W. E SAUER JR        Title:  
President/CEO        HASTINGS DRILLING COMPANY, as Guarantor
      By:   /s/ W. E SAUER JR         Name:   W. E SAUER JR        Title:  
President/CEO        C&L DRILLING COMPANY, as Guarantor
      By:   /s/ W. E SAUER JR         Name:   W. E SAUER JR        Title:  
President/CEO     

[Signature Page to Agreement]





--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER, INC, as
Administrative Agent and Lender
      By:   /s/ Ashvin Rao         Name:   Ashvin Rao        Title:   Vice
President     

[Signature Page to Agreement]

